Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2005/0167012 A1) in view of Harrison et al. (US 2017/0044650 A1) and Huang (CN 106381421 A).
Regarding Claim 1, 16, and 19, Lin discloses an aluminum alloy comprising 7-8.5 wt% silicon, less than 0.15 wt% copper, less than 0.15 wt% iron, 0.3 to 0.7 wt% manganese, 0.1 to 0.3 wt% magnesium, less than 0.15 wt% titanium, less than 0.025 wt% strontium, and a balance of aluminum, incidental elements, and impurities (paras 0079-0087); the aluminum alloy being cast (para 0042).
Lin further discloses plates made according to the disclosed composition having elongations greater than 15% in the as-cast condition (before heat treatment) (para 0042, lines 1-6).
Lin further discloses the cast aluminum alloy receives a T5 heat treatment (Abstract). According to the present specification, the mechanical properties of a finished T85 casting should be approximate to the properties of a T5 aluminum casting (para 0033). Therefore, while Lin does not disclose the cast aluminum alloy has a T85 temper designation, since the cast aluminum alloy of Lin receives a T5 heat treatment and given that Lin discloses aluminum alloy as claimed, the cast aluminum alloy would inherently have properties approximate to the T85 temper designation after an artificial aging process as claimed.
Lin does not disclose the cast aluminum alloy having at least one rivet piercing the aluminum alloy.
Harrison discloses that the use of rivets is a well-known method for joining metal sheets, such as aluminum alloys for automotive vehicles, when the metal sheets have high “joinability” (paras 0002-0003) which is bendability (para 0035, lines 1-2).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Lin to incorporate the teachings of Harrison and produce a cast aluminum alloy as claimed, wherein the cast aluminum alloy is pierced by at least one rivet for joining.
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Lin further discloses the aluminum alloy forms a structural component for an automotive vehicle (title).
Lin in view of Harrison does not disclose a coating applied to the aluminum alloy.
Huang discloses a cast aluminum alloy (abstract) for use as an automotive component (pg 1, para 4-5) which has a coating of primer and paint (pg 2, para 13). The coatings provide a strong protective and decorative effect (pg 2, para 16).
Huang further discloses the primer coating is epoxy (pg 2, para 14) which is a strong adhesive force between the cast aluminum alloy and the protective paint (pg 2, para 16). Huang further discloses the primer coating comprises a curing agent for curing (pg 2, para 14).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Lin in view of Harrison to incorporate the teachings of Huang and produce a cast aluminum alloy as claimed having a coating of primer and paint applied to the aluminum alloy, wherein the primer coating includes an epoxy and a curing agent, and curing said coating. This would have a strong protective and decorative effect on the cast aluminum alloy and would produce a cast aluminum alloy with a strong adhesive force between the cast aluminum alloy and the protective paint.
Although there is no disclosure in Lin in view of Harrison and Huang of yield strength, ultimate tensile strength, or elongation percentage as claimed, given that Lin in view of Harrison and Huang discloses a cast, coated, and cured aluminum alloy as presently claimed, including alloy composition and coating identical to that presently claimed, it is clear that the aluminum alloy of Lin in view of Harrison and Huang would inherently possess yield strength, ultimate tensile strength, or elongation percentage identical to that presently claimed.
Regarding Claims 17 and 18, Lin in view of Harrison and Huang discloses all of the limitations of the present invention according to Claim 1 above. Although there is no disclose in Lin in view of Harrison and Huang of the aluminum alloy having no change in mechanical properties after exposure to heat as claimed, given that Lin in view of Harrison and Huang discloses a cast and coated aluminum alloy as presently claimed, including alloy composition and coating identical to that presently claimed, it is clear that the aluminum alloy of Lin in view of Harrison and Huang would inherently have no change in mechanical properties after exposure to heat identical to that presently claimed.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Harrison and Huang as applied to claim 1 above, and further in view of Carlson et al. (US 2012/0258328 A1).
Regarding Claim 6, Lin in view of Harrison and Huang discloses all of the limitations of the present invention according to Claim 1 above. Lin in view of Harrison and Huang disclose using the aluminum alloy in automotive components, however, there is no disclosure that the components include those of claim 6.
 Carlson discloses a cross car beam made from a cast aluminum alloy (paras 0002 and 0006). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to use the aluminum alloy of Lin in view of Harrison and Huang in a cross-car beam in order that the cross-car beam has improved mechanical stability (Lin, para 0003) and thereby arrive at the claimed invention.
Response to Arguments
In light of applicant’s amendments, the 35 USC rejections of record have been withdrawn. New grounds of rejection are set forth above.
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive.
Applicant argues that none of the references cited suggest the combination of amended Claim 1. 
However, as shown in paragraphs 5-17 above, Lin in view of Harrison and Huang disclose a component as claimed. Therefore, such component would necessarily have the same advantages as the claimed component.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787